PER CURIAM:
Ponya Nichelle Wray appeals the district court’s order denying her motion to reduce term of imprisonment and supervised release, filed pursuant to 18 U.S.C. § 3582(c)(2) (2000). Wray, who was sentenced pursuant to the 1991 version of the sentencing guidelines which were in effect at the time of her sentencing, asserts that subsequent amendments to U.S. Sentencing Guidelines Manual (“USSG”) § 2B1.1 would result in a lesser sentence. We have reviewed the record and find no reversible error. Wray is not entitled to claim retroactive application of the amendment to USSG § 2B1.1, Amendment 364, as it has not expressly been made retroactive pursuant to USSG § 1B1.10. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.